                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,
                                                  Case No. _______________________
                              Plaintiff,
                                                  COUNT ONE:
       v.                                         (Drug User in Possession of a Firearm)
                                                  18 U.S.C. §§ 922(g)(3) and 924(a)(2)
DEVIN D. BURTON,                                  NMT: 10 Years Imprisonment
[DOB: 01/11/1989]                                 NMT: $250,000,000 Fine
                                                  NMT: 3 Years Supervised Release
                              Defendant.          Class C Felony

                                                  COUNT TWO:
                                                  (Possession of Crack Cocaine with the Intent
                                                  to Distribute)
                                                  21 U.S.C. §§841(a)(1) and 841(b)(1)(B)
                                                  NLT: 5 Years Imprisonment
                                                  NMT: 40 Years Imprisonment
                                                  NMT: $5,000,000 Fine
                                                  NLT: 4 Years Supervised Release
                                                  Class B Felony

                                                  COUNT THREE:
                                                  (Possess Firearms with Drug Trafficking)
                                                  18 U.S.C. §§ 924(c)(1)(A)(i)
                                                  NLT: 5 Years Imprisonment
                                                  NMT: Life Imprisonment
                                                  NMT: $250,000 Fine
                                                  NMT: 5 Years Supervised Release
                                                  Class A Felony

                                                  $100 Mandatory Special Assessment for each
                                                  count of conviction

                                           INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                       COUNT ONE
                            (Drug User in Possession of a Firearm)

       On or about April 7, 2020, in the Western District of Missouri, the defendant, DEVIN D.

BURTON, being an unlawful user of and addicted to a controlled substance as defined in 21 U.S.C.

§ 802, specifically cocaine, did knowingly possess, in and affecting commerce, firearms, to wit: a
            Case 4:21-cr-00130-DGK Document 1 Filed 06/02/21 Page 1 of 2
Glock model 21, .45 caliber semi-automatic handgun, Serial Number WDE527 and an American

Tactical Imports semi-automatic pistol, model Omni Hybrid Multi-Cal, 5.56mm nato caliber, Serial

Number NS220607, both of which had been transported in interstate commerce.

       All in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

                                        COUNT TWO
                   (Possession of Crack Cocaine with the Intent to Distribute)

        On or about April 7, 2020, in the Western District of Missouri, the defendant, DEVIN D.

BURTON, did knowingly and intentionally, possess with the intent to distribute, more than twenty-

eight (28) grams of a mixture or substance containing cocaine base (crack cocaine), a Schedule II

controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).

                                       COUNT THREE
                            (Possess Firearms with Drug Trafficking)

        On or about April 7, 2020, in the Western District of Missouri, the defendant, DEVIN D.

BURTON, in furtherance of the drug-trafficking crimes alleged in Count Two, did knowingly and

intentionally possess firearms, to wit, a Glock model 21, .45 caliber semi-automatic handgun, Serial

Number WDE527, and an American Tactical Imports semi-automatic pistol, model Omni Hybrid

Multi-Cal, 5.56 nato caliber, Serial Number NS220607.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A).

                                                     A TRUE BILL.


6/2/2021                                             /s/ Cynthia Kivett
DATE                                                 FOREPERSON OF THE GRAND JURY


/s/ Jessica Ward
Jessica Ward
Special Assistant United States Attorney
Western District of Missouri

                                       2
           Case 4:21-cr-00130-DGK Document 1 Filed 06/02/21 Page 2 of 2
